Citation Nr: 1409233	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-17 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic low back strain.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

The Veteran is represented by:  New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to December 1990 and from March 1991 to June 1994.

The issue of entitlement to a rating in excess of 10 percent for chronic low back strain comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

A claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran asserted during a May 2011 Board hearing that he is totally unemployable due to his service-connected chronic low back strain.  Accordingly, the Board concludes that a claim for TDIU has been raised and is properly within the Board's jurisdiction.  Consequently, the Board will address this issue herein.  Id.

The Veteran testified at a Board hearing with the undersigned in May 2011.  A transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

In November 2008, the Veteran filed the above-captioned claim of entitlement to a rating in excess of 10 percent for chronic low back strain.  Pursuant to this claim, the Veteran was provided a VA examination in May 2009.  After this claim was denied in a July 2009 rating decision, the Veteran perfected an appeal to the Board.  During the May 2011 hearing with the undersigned, the Veteran asserted that his service-connected chronic low back strain had worsened since the May 2009 VA examination.

The Board finds that the May 2009 VA examination is too remote to adequately assess the current severity of the Veteran's service-connected chronic low back strain, especially in light of the Veteran's May 2011 testimony of worsening.  Moreover, the evidence of record is otherwise insufficient to assess the current severity of this disability.  Consequently, in order to comply with VA's duty to assist, the Board finds that remanding the Veteran's claim is required in order to provide the Veteran with a thorough and contemporaneous examination.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013); see Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the evidence of record shows that the Veteran sustained a post-service occupational injury resulting from a fall.  The Veteran asserts that this fall aggravated his service-connected chronic low back strain and did not result in a new, distinct back disability.  The evidence of record is not clear regarding this matter.  Given that the Veteran's claim is already being remanded in order to provide him a VA examination, it would be helpful to the Board if the examiner addressed this issue.

During the May 2011 Board hearing, the Veteran indicated that he had received private treatment for his service-connected chronic low back strain approximately once every other month since the May 2009 VA examination.  At the conclusion of the hearing, the record was held open for 30 days in order for the Veteran to submit the private treatment records generated since the May 2009.  In June 2011, the Veteran submitted private treatment records, dating from June 2009 to March 2011 (including one dated in April 2007).  As determined above, the Veteran's claim is already being remanded in order to provide him another VA examination.  There is no indication in the claims file that the Veteran stopped receiving private treatment after March 2011.  As such, the Board finds that, while the Veteran's claim is in remand status, the RO should request that he submit or identify any additional evidence in support of his claim, including, but not limited, evidence dated in and after March 2011.

The Board finds that the claim of entitlement to TDIU is inextricably intertwined with the issue of entitlement to a rating in excess of 10 percent for chronic low back strain.  All issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The issue of entitlement to TDIU is intertwined with the issue of entitlement to a rating in excess of 10 percent for chronic low back strain because a decision on the latter claim may have an impact on the former claim.  Consequently, the claim of entitlement to TDIU must be remanded for contemporaneous adjudication.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO, for the purpose of obtaining a detailed, post-service work history.

2.  Ask the Veteran to identify all VA and non-VA health-care providers from whom he has sought treatment since March 2011.  Once identified, all efforts made to obtain these records must be documented for inclusion in the claims folder.  The Veteran and his representative must be advised of any records that could not be obtained and provided the opportunity to submit the records, in accordance with 38 C.F.R. § 3.159(e) (2013).

3. The RO must provide the Veteran the appropriate VA examination to determine the current severity of his service-connected chronic low back strain.  

Preliminarily, the examiner must review the evidence of record and address whether that Veteran's current back disability is (a) representative of his service-connected chronic low back strain, which was worsened by a post-service fall, OR (b) representative of two or more distinct back disabilities, one of which is the service-connected chronic low back strain and the other(s) resulting from the post-service fall.  If (a) is chosen, the examiner should assess the severity of the Veteran's chronic low back strain, including any symptoms resulting from the post-service fall.  If (b) is selected, the examiner should assess only the Veteran's chronic low back strain, to the extent that the symptoms can be distinguished from the disability/disabilities resulting from the post-service fall.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria, to include ascertaining the range of motion of the spine in degrees and whether there is any form of ankylosis.  The examiner should indicate at what point (in terms of degrees) the Veteran endorses pain during range of motion of testing, and whether there is any additional functional limitations after repeat range of motion testing.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

Further, the examiner should identify any associated objective neurologic disabilities, including bowel or bladder impairment.  

If intervertebral disc disease is deemed to be an aspect of the Veteran's service-connected disability, the examiner should also indicate the total duration of any incapacitating episodes, which are defined by the regulations as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The examiner should provide a clear rationale for all rendered opinions.

4.  The Veteran must then be afforded an examination to determine the effect of his service-connected chronic low back strain on his ability to obtain or maintain employment consistent with his education and occupational experience.  The claims file must be made available to and reviewed by the examiner.  All necessary tests are to be accomplished.  The examiner must elicit from the Veteran a full work and educational history.  Based on a review of the evidence of record, the examination findings, the Veteran's statements as to the functional effects of his service-connected disability, and the Veteran's education and occupational experience, the examiner must provide an opinion as to whether the Veteran's service-connected chronic low back strain precludes him from securing and following substantially gainful employment consistent with his education and occupational experience, without any consideration to his age or to any impairment caused by non-service-connected disabilities.  A complete rationale for the opinion must be provided.

5.  The RO must notify the Veteran that it is his responsibility to report for any scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

6. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be adjudicated.  If any benefit is denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

